DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group II invention, i.e., claim(s) 10-16, filed on June 2, 2022, is acknowledged.  The traversal is on the ground(s) that “Claim 10 is generic and recites a method described in the Semiconductor Processing Apparatus of Group I and Non-transitory Computer-readable Storage Medium of Group Ill. A search of Group II would necessarily include the search of Groups I and Ill. Therefore, there is no undue burden on the Examiner to examine claims 1-9 and 17-20.” This is not found persuasive.
A restriction requirement between one set of product claims and a set of process claims and non-transitory computer-readable storage medium was issued in the Office action mailed on June 2, 2022.  “Section 121 [of Title 35 USC] permits a restriction for ‘independent and distinct inventions,’ which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions.” See Applied Materials Inc. v. Advanced Semiconductor Materials 40 USPQ2d 1481, 1492 (Fed. Cir 1996)(Archer, C.J., concurring in-part and dissenting in-part).  An apparatus and the process of making the product using the apparatus are “two independent, albeit related inventions.” See In re Taylor, 149 USPQ 615, 617 (CCPA 1966). “When two sets of claims filed in the same application are patentably distinct or represent independent inventions, the examiner is to issue a restriction requirement.” See In re Berg, 46 USPQ2d 1226, 1233 n.10 (Fed. Cir. 1998). 
	The examiner, in issuing a restriction requirement, must demonstrate “one way distinctiveness.” Applied Materials Inc. at 1492.  As stated within the restriction requirement, “inventions are distinct if either or both of the following can be shown: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).” In this application, the examiner restricted the apparatus claims from the process claims on the grounds that “the apparatus Group I can be used to perform another materially different process such as etching instead of densifying/treating film” and that, as a result, a restriction was necessary. 
“Inventions Group III and Group I are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.” 
“Inventions Group III and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group III has separate utility such as for program controlling mask or other.” 
Furthermore, the argument that claim 10 is generic is not commensurate with the restriction requirement set forth in the Office action mailed June 2, 2022 because there was no species restriction made. In any event, if claim 10 is generic to Group III invention it does not mean there is no burden. The only requirement is that if the generic claim is allowable the restriction will be withdrawn if the allowable subject matter of the generic claim can be found in the non-elected claim.  
	In addition to one-way distinctiveness, the examiner must show “why it would be a burden to examine both sets of claims.” Applied Materials Inc. at 1492. “A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search.” MPEP 803.  An explanation was provided in the restriction requirement.  Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the apparatus claims and the process claims “have acquired a separate status in the art.” 
	The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove.  Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claims1-9 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, the requirement having been traversed the response filed on June 2, 2022. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIANG et al. (US 2018/0330980).
Re Claim 10, a method for semiconductor processing, the method comprising: transferring into a processing chamber a substrate (200) having thereon a film deposited (206) by a flowable process (see Paragraph [0021], see Fig. 1 , step 102); performing a first process (Fig. 2C, process 231, Paragraph [0030]), within the processing chamber (see Fig. 1, step 106), on the film on the substrate, the first process comprising stabilizing bonds in the film to form a stabilized film (i.e., curing, see Fig. 1 step 106) treatment; see Paragraph [0022]); and performing a second process (Fig. 2D, process 233, Paragraph [0036]) within the processing chamber (see Fig. 1, step 108), on the film on the substrate, the second process comprising densifying the stabilized film (i.e., plasma treatment, see Paragraphs [0006], [0024], [0025]).  See Figs. 1-2D. 
Re Claim 12, as applied to claim 10 above, LIANG et al. disclose all the claimed limitations including performing the first process includes flowing a first process gas composition; and performing the second process includes flowing a second process gas composition different than the first process gas composition (see Figs. 1-2D and related text in Paragraphs [0031] - [0038]).  
Re Claim 13, as applied to claim 10 above, LIANG et al. disclose all the claimed limitations including performing the first process includes converting the film to a different composition (see Figs. 1-2D and related text in Paragraphs [0031] - [0038]).  
Re Claim 14, as applied to claim 10 above, LIANG et al. disclose all the claimed limitations including the first process is performed including flowing a first process gas including oxygen, ozone, nitrous oxide, nitric oxide, or a combination thereof; and the second process is performed including flowing a second process gas including steam, ammonia, nitrous oxide, nitric oxide, or a combination thereof (see Figs. 1-2D and related text in Paragraphs [0031] - [0038]).  
Re Claim 15, as applied to claim 10 above, LIANG et al. disclose all the claimed limitations including the first process is performed including flowing a first process gas including ammonia; and the second process is performed including flowing a second process gas including steam, nitrous oxide, nitric oxide, or a combination thereof (see Figs. 1-2D and related text in Paragraphs [0031] - [0038]).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIANG et al. (US 2018/0330980).
Re Claim 11, as applied to claim 10 above, LIANG et al. disclose all the claimed limitations including the first process is performed at a first pressure; and the second process is performed at a second pressure. 
However, LIANG et al. do not specifically disclose the second pressure is greater than the first pressure.  
With respect to the second pressure being higher than the first pressure, such ramp up pressure within the scope of LIANG et al. and can routinely optimized in order to perform plasma process to further densify the flowable film. 
 Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to perform second process pressure at higher pressure than the first process pressure, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);   In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969);   Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed pressure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claim 16,  The method of claim 10, wherein: the first process is performed including flowing a first process gas including steam (i.e., water vapor, see Paragraph [0031]) and is performed at a first pressure and at a first temperature; and the second process is performed including flowing a second process gas including steam, ammonia, nitrous oxide, nitric oxide, or a combination thereof (see Paragraphs [0036]-[0037])and is performed at a second pressure and at a second temperature, the second temperature being greater than the first temperature, i.e., elevated temperature, see Paragraph [0036]). Also see Figs. 1-2D and related text in Paragraphs [0031] - [0038].  
However, LIANG et al. do not specifically disclose the second pressure is greater than the first pressure.  
With respect to the second pressure being higher than the first pressure, such ramp up pressure within the scope of LIANG et al. and can routinely optimized in order to perform plasma process to further densify the flowable film. 
 Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to perform second process pressure at higher pressure than the first process pressure, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);   In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969);   Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed pressure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Li et al. (US 2012/0177846), Chen et al. (US 2012/0238108) and KHAN et al. (US 2015/0329970) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 14, 2022